UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1480



In re: DONALD STUART KOONTZ,



                    Petitioner.



On Petition for Writ of Mandamus. (1:13-cr-00478-TDS-1; 1:15-cv-00344-TDS-JLW)


Submitted: May 25, 2017                                           Decided: May 31, 2017


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Donald Stuart Koontz, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Donald Stuart Koontz petitions for a writ of mandamus, alleging the district court

has unduly delayed acting on his 28 U.S.C. § 2255 (2012) motion. He seeks an order from

this court directing the district court to act. Our review of the district court’s docket reveals

that the district court denied Koontz’s motion on April 28, 2017. Accordingly, because the

district court has recently decided Koontz’s case, we deny the mandamus petition as moot.

We grant leave to proceed in forma pauperis. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                          PETITION DENIED




                                               2